Motion to confirm the report of the Official Referee granted except as to the degree of discipline recommended. 'The Official Referee has recommended that respondent be suspended from. the practice of the law for a period of six months to one year. ■ The court is of opinion that under all the circumstances the respondent should be disbarred. The respondent is disbarred and • his name is ordered to be struck from the roll of attorneys. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.